Citation Nr: 0616268	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-19 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to disability compensation in an amount greater 
than that awarded pursuant to the January 2003 grant of a 100 
percent rating for pyoderma effective July 8, 1993.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel

INTRODUCTION

The veteran had active service from August 1954 to August 
1957.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The veteran testified at an April 1995 RO hearing.  
After multiple Board actions and a remand by the United 
States Court of Appeals for Veterans Claims (the Court), the 
RO in January 2003 granted the veteran a 100 percent rating 
for his pyoderma, effective July 8, 1993.  The veteran was 
notified of the amount to be awarded pursuant to this 
decision in a February 2003 letter, and this appeal is his 
challenge to the amount of that award.


FINDINGS OF FACT

1. In a January 2003 rating decision, the RO increased from 
50 percent to 100 percent the rating for the veteran's 
somatization disorder manifested as pyoderma, effective the 
July 8, 1993 date of VA hospitalization for this service-
connected disorder.

2.  In a February 2003 award letter, the RO notified the 
veteran of the retroactive award and of his monthly 
compensation payments that were effective beginning August 1, 
1993 at the rate paid at that time.

3. The veteran's award of retroactive disability compensation 
was paid for each prior year in the amount that had been 
statutorily mandated for that particular year.


CONCLUSION OF LAW

The veteran is not entitled to payment of disability 
compensation in an amount greater than that awarded to him 
pursuant to the January 2003 grant of a 100 percent rating 
for pyoderma effective July 8, 1993.  38 U.S.C.A. §§ 101, 
1110, 1114(j), 1131, 5111 (West 2002); 38 C.F.R. §§ 3.4, 
3.21, 3.31, 3.157 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A January 2003 rating decision increased from 50 percent to 
100 percent the rating for the veteran's somatization 
disorder manifested as pyoderma, effective the July 8, 1993 
date of VA hospitalization for this service-connected 
disorder, after multiple Board remands and a Court remand.  
The lengthy procedural history of the case need not be 
recounted, because the issue raised by the veteran and his 
attorney on this appeal concerns only the February 2003 award 
letter sent to the veteran to inform him of the entitlement 
amount and payment start date for payments to be made 
implementing the above rating increase.

The February 2003 award letter calculated the veteran's 
compensation at a progressively increasing rate, beginning 
with $1,833 per month from August 1, 1993, and ending with 
$2,318 from December 1, 2002.  These amounts are comprised of 
the amount payable in compensation for the service-connected 
disability rated 100 percent (or totally) disabling and 
other, dependent compensation not at issue on this appeal.  
The argument of the veteran's attorney is that the veteran 
should be paid the amount that at the time of the rating 
decision and award letter was authorized for totally disabled 
veterans, $2,193, for every month since the effective date of 
the award.  However, the applicable laws, regulations, and 
cases compel the Board to deny this claim, for the following 
reasons.

The term "compensation" means a monthly payment by the 
Secretary to a veteran because of service-connected 
disability.  See 38 U.S.C.A. § 101(13) (West 2002); 38 C.F.R. 
§ 3.4(a) (2005).  Disability compensation is payable to a 
veteran that is disabled as the result of a personal injury 
or disease, if the injury or disease was incurred or 
aggravated in the line of duty during qualifying military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.4(b) (2005).

The basic rates for monthly disability compensation, for 
disabilities rated between 10 and 100 percent disabling, are 
found at 38 U.S.C.A. §§ 1114(a)-(j) (West 2002). These rates 
are generally updated annually as a direct result of 
congressional action. VA is required to publish the annual 
changes enacted by Congress.  See 38 C.F.R. § 3.21 (2005) 
(providing that rates of compensation, dependency and 
indemnity compensation for surviving spouses and children, 
and section 306 and old- law disability and death pension, 
are published in tabular form in appendix B of the Veterans 
Benefits Administration Manual M21-1 and are to be given the 
same force and effect as if published in the regulations).

For example, the most recent change in the monthly 
compensation amount was enacted with the passage of the 
Veterans' Compensation Cost-of-Living Adjustment Act of 2005 
(Act), Pub. L. No. 109-111, 119 Stat. 2362 (Nov. 22, 2005).  
The Act increased the rates of disability of compensation for 
veterans, as well as other forms of compensation, effective 
as of December 1, 2005.  Section 2 of the Act specifically 
provided for the dollar amounts to be increased under 38 
U.S.C.A. § 1114.  The regulations to implement the mandated 
increases have yet to be published by VA. (Last year, VA in 
February 2005 published regulations to implement the mandated 
increases effective as of December 1, 2004.  See 70 Fed. Reg. 
9135 (Feb. 24, 2005)).

This same procedure has been in effect, for purposes of this 
case, from at least August 1993 until the present.  Each year 
Congress mandates the monthly amount, and effective date for 
that amount, that VA will pay to a disabled veteran depending 
on the level of disability.  These changes are reflected at 
38 U.S.C.A. §§ 1114(a)-(j).   There is no discretion 
authorized to the Secretary as to the amount to be paid.  Nor 
is there any discretion as to when the effective date for any 
increase in payments is authorized.

In this case, the RO granted a 100 percent rating for 
pyoderma, effective July 8, 1993.  On that date, the veteran 
was hospitalized for his pyoderma, and a formal claim for an 
increased rating for this disability was received on July 26, 
1993.  The date of hospitalization was the correct effective 
date for the increase, and the veteran's attorney has not 
challenged it.  See 38 C.F.R. § 3.157 (2005).  The relevant 
law and regulations require that any payment of disability 
compensation based on an increased award begin on the first 
day of the calendar month following the month the award 
became effective.  38 U.S.C.A. § 5111(a) (West 2002); 
38 C.F.R. § 3.31 (2005).  Thus, the veteran's increase in 
compensation was properly made effective August 1, 1993, at 
the rate established by Congress at that time for a 100 
percent rating under 38 U.S.C.A. § 1114(j), which was then 
$1,680.  See 38 U.S.C.A. § 1114(j) (West 1993).  The RO's 
February 2002 letter informed the veteran of the specific 
dates of increases, which occurred on an annual basis due to 
cost-of-living adjustments as specified in 38 U.S.C.A. 
§ 1114(j) from 1993 and 2002, ending with the $2,193 amount 
specified in the then applicable version of 38 U.S.C.A. 
§ 1114(j) (effective December 6, 2002 to December 9, 2004).

Thus, based on the laws enacted by Congress and VA 
regulations, VA was bound to award the amounts that it did in 
the February 2003 letter, and the Board is bound by the same 
laws and regulations to deny any claim to the contrary.  
38 U.S.C.A. § 7104(c) (2005).  The veteran's attorney argues 
that the "plain language" of 38 U.S.C.A. § 1114(j) requires 
a different result.  Specifically, the statute at the time of 
the January 2003 rating decision and February 2003 award 
letter required that for purposes of paying compensation for 
service-connected disabilities under 38 U.S.C.A. § 1110, "if 
and while the disability is rated as total the monthly 
compensation shall be $2,193."  38 U.S.C.A. § 1114(j) 
(effective December 6, 2002 to December 9, 2004).  Thus, the 
veteran's attorney argues, since he has been rated totally 
disabled only since the January 2003 rating decision, and was 
not rated totally disabled during the prior time periods, he 
should be paid at the then-current $2,193 rate for all of 
those prior time periods.

The Board must reject this argument because the Court of 
Appeals for Veterans Claims (the Court) and the Court of 
Appeals for the Federal Circuit (Federal Circuit) considered 
and rejected it in Sandstrom v. Principi, 16 Vet. App. 481 
(2002), aff'd, 358 F.3d 1376 (Fed Cir. 2004).  There, the 
veteran had been awarded past-due benefits based on clear and 
unmistakable error (CUE) in a prior rating decision.  
Sandstrom, 358 F.3d at 1377.  The appellant in Sandstrom made 
the same argument that the veteran's attorney makes in this 
case, i.e., that VA had erroneously calculated the subsequent 
award of retroactive benefits from 1969 to 1996 by applying 
the monthly rate in effect for 1969 and increasing the 
monthly amount due by the amount authorized by statute during 
that time period rather than awarding the amount authorized 
for 1996 for the entire time period.  Sandstrom, 358 F.3d at 
1378.  The Federal Circuit rejected this claim and held that 
VA had awarded the appropriate amounts, finding that the 
appellant's argument to the contrary, "would be tantamount 
to reading the statute's incorporation of an explicit dollar 
amount as a waiver of sovereign immunity and as an expression 
of a willingness to compensate veterans disadvantaged by a 
CUE in real, rather than nominal, dollars. This argument 
fails because § 1114 does not address the issue of 
retroactive payments, much less provide a clear, explicit 
waiver of the government's sovereign immunity from interest 
payments accruing to retroactive payments." Sandstrom, 358 
F.3d at 1380.
 
While Sandstrom involved a claim of CUE, the same principles 
apply here.  In this regard, the Board finds persuasive the 
reasoning of the recent, non-binding single-judge decision in 
Matthews v. Nicholson, 19 Vet. App. 510 (2005) (unpublished 
disposition).   See Bethea v. Derwinski, 2 Vet. App. 252, 254 
(1992) (allowing citation or reliance upon single-judge 
disposition for persuasiveness or reasoning it contains, but 
noting lack of precedential value of such dispositions).  In 
Matthews, the Court applied Sandstrom to a case involving an 
award of service-connection with a 100 percent disability 
rating, where the appellant similarly claimed he was entitled 
to the award of retroactive benefits at the compensation rate 
in effect on the date payment was first authorized.  
Matthews, 19 Vet. App. at **1.  The Court rejected the 
appellant's attempt to distinguish Sandstrom because it 
involved CUE, holding, "This distinction is irrelevant 
because section 1114 sets compensation rates for all wartime 
disability claims without regard to whether the claim is a 
new claim, a claim reopened on the basis of new and material 
evidence, or a claim retroactively granted on the basis of 
[CUE] in a prior decision."  Id. at **2.  The Board accepts 
this reasoning, and holds that 38 U.S.C.A. § 1114(j) cannot 
be read to waive the government's sovereign immunity from 
retroactive interest payments to this veteran because this 
statute does not even address the issue of the amount of the 
retroactive payments to be made, much less explicitly waive 
the government's immunity from retroactive payment of 
interest.  Here, where the veteran's rating was increased to 
100 percent, he is entitled to monthly compensation payments 
in the amounts specified by 38 U.S.C.A. § 1114(j) for each 
prior year for which the increase is effective, 1993 through 
2002, and not the $2,193 specified in the version of 
38 U.S.C.A. § 1114(j) applicable at the time the rating was 
increased.

The veteran's attorney does not attempt to distinguish 
Sandstrom or even address it.  Instead, he simply cites the 
"plain language " of the 38 U.S.C.A. § 1114(j).  However, 
that language is not so "plain" that the Courts whose 
decisions are binding on the Board have indicated that this 
language does not warrant the result the veteran's attorney 
urges.  See 38 U.S.C.A. §§ 7252(a), 7292(c) (West 2002) 
(granting Court exclusive jurisdiction to review decisions of 
the Board and granting Federal Circuit exclusive jurisdiction 
to review decisions of the Court).  The Board will therefore 
not read the language of the statute in the manner suggested 
by the veteran's attorney.

As to the Veterans Claims Assistance Act of 2000 (VCAA), 
since the facts presented by the veteran are not in 
contention and, as demonstrated above, the applicable 
statutes, regulations, and cases mandate the denial of his 
claim, the Board need not determine if VA complied with the 
VCAA.  See, e.g., Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) ("Where the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance . . . the case should not be remanded for 
development that could not possibly change the outcome of the 
decision").

For the reasons set forth above, 38 U.S.C.A. § 1114(j) does 
not provide a basis to award more than the amounts specified 
by the February 2003 award letter pursuant to the January 
2003 grant of a 100 percent rating for pyoderma, effective 
July 8, 1993.  Thus, the claim for a greater award under 
38 U.S.C.A. § 1114(j) must be denied.



ORDER

The claim for disability compensation in an amount greater 
than that awarded pursuant to the January 2003 grant of a 100 
percent rating for pyoderma, effective July 8, 1993, is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


